PER CURIAM.
The Department of Highway Safety and Motor Vehicles (DMV) seeks certiorari review of a circuit court order staying a driver’s license suspension pending appellate review of the suspension. Because the circuit court order departs from the essential requirements of law, we grant the DMV’s petition for certiorari and quash the order under review.
The respondent, Kathy Peterson, was arrested for driving under the influence of alcohol in violation of section 316.193, Florida Statutes (1999), on July 9, 1999. Her driver’s license was suspended for one year for refusing to submit to a blood, breath or urine test, pursuant to section 322.2615, Florida Statutes (1999). At Peterson’s request, a formal administrative review hearing was conducted, and the hearing officer upheld the suspension. Peterson sought certiorari review of the hearing officer’s decision in the circuit court, and that matter is currently pending. After filing the petition for writ of certiorari, Peterson sought a stay of the suspension from the circuit court which was granted. The order staying the suspension is the subject of this petition.
DMV argues that the stay departs from the essential requirements of law because it violates section 322.28(5), Florida Statutes (1999), which provides that a court may not stay the administrative suspension of a driver’s license during judicial review of the order. DMV is correct that *157the stay violates this statutory provision and is a clear departure from the essential requirements of law. See Department of Highway Safety & Motor Vehicles v. Olivia, 753 So.2d 593 (Fla. 3d DCA 2000) (quashing order of the circuit staying suspension of the respondent’s driver’s license). We accordingly issue the writ and quash the order staying the suspension.
Petition granted, circuit court’s order staying suspension quashed, and case remanded for further proceedings in accordance with this opinion.
CAMPBELL, A.C.J., and GREEN and STRINGER, JJ., Concur.